          Case 1:12-cr-00791-RJS Document 70 Filed 02/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                -v-                                                  No 12-cr-791 (RJS)
                                                                          ORDER
 SIXTO ORTIZ,

                                Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

       As indicated in the record, the Court reserved, and the parties calendared, February 23,

2021 for the status conference in this matter. Unfortunately, the Metropolitan Correctional Center,

where Supervisee is currently being held, is unable to accommodate a conference on that date.

Accordingly, IT IS HEREBY ORDERED that the status conference scheduled for February 23,

2021 shall instead take place on Wednesday, February 24, 2021 at 9:00 a.m. The Court will email

the parties directly with instructions for accessing the CourtCall conference. Members of the

public may monitor the proceedings through CourtCall’s public access audio line by using the

following credentials:

                         Dial-in:             855-268-7844
                         Access code:         67812309#
                         PIN:                 9921299#

       In addition, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with Mr. Ortiz prior to the sentencing. If Mr. Ortiz consents, and is able to

sign the form (either personally or, in accordance with Standing Order M10-468, 20-mc-174 (CM)

(S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court with the

executed form at least 24 hours prior to the proceeding. In the event Mr. Ortiz consents, but

counsel is unable to obtain or affix Mr. Ortiz’s signature on the form, the Court will conduct an
          Case 1:12-cr-00791-RJS Document 70 Filed 02/17/21 Page 2 of 3




inquiry at the outset of the proceeding to determine whether it is appropriate for the Court to add

Mr. Ortiz’s signature to the form.


SO ORDERED.

Dated:         February 17, 2021
               New York, New York

                                             ______________________________
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation




                                                 2
              Case 1:12-cr-00791-RJS Document 70 Filed 02/17/21 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
SIXTO ORTIZ,
                                           Supervisee.                            12‐cr‐791 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.

Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name

I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.


Date:                _________________________
                       Signature of Defense Counsel



Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan, United States Circuit Judge
                     Date:

                                                                     3
